Citation Nr: 1130526	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-36 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for asbestosis.  The Veteran testified at an RO hearing in February 2005, and at Board hearings in July 2007 and July 2009.  A copy of each hearing transcript has been associated with the claims file.  In addition, each Board hearing was held before a different Veterans Law Judge.  Under such circumstances, a panel of three judges must participate in the decision, which must include the Veterans Law Judges who had hearings with the Veteran.  See 38 C.F.R. § 20.707 (2010).


FINDING OF FACT

It is reasonably shown that the Veteran has asbestosis that is etiologically related to his active service.


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the 
information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board specifically notes that the U.S. Court of Appeals for Veterans Claims (Court) recently held that a claimant is entitled to an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In this case, however, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to the Veteran's due process rights in the development of his claim, such error was harmless and will not be further discussed.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In cases involving asbestos exposure or asbestos-related disabilities, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos-related information as M21-1, Part VI.

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The Manual cited above notes that common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation; further, some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f.

C.  Evidence

The Veteran contends that he was exposed to asbestos as a result of his duties in the U.S. Navy.  Specifically, he worked as a rigger aboard an aircraft carrier, and his duties included vacuuming air ducts and applying an asbestos mixture to cables and fittings in the arresting gear of the ship's catapults.  The Veteran's Form DD-214 shows that the served as rigger aboard the USS Essex.  VA conceded that the Veteran was exposed to asbestos during service.  See August 2006 Statement of the Case; see also July 2007 Hearing Transcript.

Service treatment records are negative for any complaints, treatment, or diagnoses of asbestosis or other respiratory condition.  The Veteran underwent an enlistment examination in December 1961.  No relevant abnormalities were noted.  A separation examination is not among the Veteran's service records.

Private treatment records dated October 2000 reflect diagnoses of asbestos-related pleural disease and asbestosis.  The treating physician, a B reader, noted the Veteran's asbestos exposure during service, and also noted a post-service occupational history of asbestos since 1969.  A chest x-ray revealed bilateral pleural thickening and interstitial lung disease.   The physician opined that the Veteran's asbestosis arose from the result of inhalation of asbestos fibers in the workplace.  It is not clear from these records whether "workplace" included military service.

A December 2004 letter from the Veteran's representative acknowledged that the Veteran had exposure to asbestos in a civilian capacity, but noted that his initial exposure was during service.

The Veteran testified at an RO hearing in February 2005.  His duties in service included carrying and lying on an asbestos blanket, cleaning vents, cleaning the catapults, and applying an asbestos mixture to various parts of the ship.  His duties required him to work for up to 16 hours in a day, and he was exposed to asbestos for much of that time.  His current job was as a pipefitter, and he installed pipes in a variety of devices, including turbines and air conditioning units.  Generally, his work was completed prior to the application of asbestos.  Sometimes, however, he had to work on machines that were already treated with asbestos.  He had worked as a pipefitter for 33 years, and had been retired for 2 years.

The Veteran was afforded a VA examination in May 2005.  The examiner reviewed the claims file, and noted the Veteran's diagnosis of asbestosis in 2000.  He currently complained of shortness of breath and a productive cough.  Sputum was usually white, but sometimes yellow.  He was not being treated for his condition, and denied any incapacitating episodes due to breathing problems.  He had been prescribed an inhaler, but it provided minimal relief.  The Veteran reported extensive exposure to asbestos in service, with additional exposure during his 33 years as a pipefitter.  On examination, the Veteran's lungs had fair air movement with diffuse expiratory wheezing and ronchi.  The examiner noted previous pulmonary function tests and x-rays which showed moderate air flow obstruction and mild bilateral pleural thickening, respectively.  The examiner diagnosed asbestosis and moderately severe obstructive lung disease.  She noted that obstructive lung disease was most likely secondary to the Veteran's smoking history and not secondary to asbestosis.  However, she concluded that asbestosis was at least as likely as not related to service.  She based this opinion on the fact that the Veteran was exposed to asbestos during service.  Although he had additional exposure in his civilian occupation, asbestosis was a condition that took many years to manifest, and the Veteran's early significant exposure was during service.  While it was impossible to determine how much of his condition was due to asbestos exposure in service versus after service, she reiterated that it was at least as likely as not that asbestosis was related to service.

In a June 2005 statement, the May 2005 VA examiner indicated that the Veteran and/or the record needed to be reviewed by a board certified pulmonologist.

The Veteran underwent an additional VA examination in June 2006.  The Veteran had a positive history of smoking 3 cigarettes per day, down from 1 to 2 packs per day.  He experienced shortness of breath when walking, and had a productive cough in the morning.  He reported significant asbestos exposure during service, and did not use asbestos or have any specific exposure in a civilian capacity.  On examination, the Veteran had fair air entry.  There were no wheezing, rales, ronchi, or rubs.  There were some dry crackles at the bases.  Chest x-rays revealed emphysema, hyperinflation, air trapping under the heart shadow, and granuloma.  There were no pleural plaques, and there was no interstitial lung disease consistent with asbestosis.  The examiner indicated that while the Veteran had asbestos exposure, there were no obvious changes of lower lobe interstitial lung disease or pleural plaques to indicate significant inhalation of asbestos.  Findings from pulmonary function tests and chest x-rays were attributable to emphysema from smoking.

In an August 2006 VA examination addendum, a radiologist stated that a CT scan revealed a small pulmonary cyst on the left upper lung.  There was interstitial accentuation diffusely.  There was also extensive plaque-like thickening of the pleura of the dorsal caudal half of the lungs.  Calcification was not identified.  Bilateral lung calcific nodules were consistent with healed granulomatous disease.  The June 2006 examiner disagreed with the radiologist and found that the pleural plaques were small and not extensive.  He further stated that if the Veteran had been exposed to asbestos over 30 years ago, those plaques would have calcified.  The plaques present were minimal and not suggestive of asbestos.  Interstitium was not reflective of asbestosis.

The Veteran testified at Board hearings in July 2007 and July 2009.  However, his testimony was substantially similar to his RO hearing testimony in February 2005.  Notably, the Veteran indicated that his asbestos exposure in service was 10/10 in intensity.

The Board obtained an independent medical expert's opinion in March 2011.  He included a summary of the evidence discussed above, particularly the examinations and opinions of record.  He noted that there was contradictory evidence in the claims file, specifically a dispute over the interpretation of a 2006 CT scan.  The expert disagreed with the examiner, and indicated that the absence of pleural calcification does not exclude asbestos as a cause of pleural changes noted on x-ray and CT scan.  He further stated that it was more likely than not that the Veteran's pleural changes were related to his asbestos exposure.  He also acknowledged that the Veteran likely had emphysema related to his history of smoking.  Findings supporting a diagnosis of asbestosis included inspiratory crackles at bases, a chest x-ray showing interstitial changes, and a CT scan showing interstitial accentuation.  Evidence against a diagnosis of asbestosis included a lack of restriction on pulmonary function testing, and a 2005 CT scan which did not reflect findings of interstitial or parenchymal disease.  The expert noted that the 2005 CT scan may not have been sensitive enough to detect subtle interstitial disease.  While he could not make a definitive determination without further information and viewing the 2006 CT scan himself, the expert concluded that it was at least as likely as not that the Veteran had asbestosis.  Moreover, given the Veteran's accounts of his time in service, the expert concluded that it was more likely than not that asbestosis was due to asbestos exposure during service.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for asbestosis is warranted.  As previously noted, VA has conceded that the Veteran was exposed to asbestos during service.  Therefore, the pertinent questions are whether the Veteran is diagnosed with asbestosis, and whether asbestosis is attributable to service.

The Board notes that there are several opinions in the claims file that address these questions.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, the October 2000 private opinion, the May 2005 VA opinion, and the March 2011 expert's opinion all concluded that the Veteran had asbestosis.  Notably, the May 2005 examiner indicated that a pulmonologist was needed review the case.  While the Board may afford that opinion less probative value as a result, the October 2000 opinion was from a certified B reader, and that opinion should be afforded greater probative value in determining the appropriate diagnosis.  While the June 2006 examiner concluded that the Veteran did not have asbestosis, the overall weight of the other opinions outweighs the June 2006 examiner's opinion, and strongly suggests that the Veteran is currently diagnosed with the condition.

The October 2000 private opinion noted the Veteran's history of in-service and post-service asbestos exposure, and only stated that asbestosis was related to asbestos exposure in the "workplace" without additional specificity.  However, the two remaining opinions that diagnosed asbestosis concluded that it was at least as likely as not related to the Veteran's asbestos exposure during service.  Collectively, these opinions were based on a history provided by the Veteran, a review of the claims file, and findings obtained on physical examination.  Having established a diagnosis of asbestosis, there are no medical opinions of record of sufficient probative weight to refute these conclusions or to otherwise suggest that asbestosis is not related to asbestos exposure in service.

The medical opinions in this case are based in part on the Veteran's own account of his asbestos exposure during service and after service.  The Veteran has asserted that he has asbestosis related to service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board finds that, based on his occupational experience, the Veteran is competent to make statements regarding the level of asbestos he was exposed to during service and after service.  Moreover, these statements are credible, as they have been consistent throughout the appeal process and are consistent with the Veteran's MOS.  

However, the Board does not find that the Veteran is competent to render a diagnosis of asbestosis.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his asbestosis is the result of exposure to asbestos during service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Nonetheless, the overall weight of the evidence supports the conclusion that the Veteran has asbestosis that is etiologically related to service.  Therefore, service connection for asbestosis is warranted.



ORDER

Service connection for asbestosis is granted.




			
	S. L. KENNEDY	GEORGE R. SENYK
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                                      _____________________________
	                                               ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals




Department of Veterans Affairs


